Ludeling, C. J.
The relator asks for a writ of mandamus to compel the Auditor to issue a warrant on the Treasurer for the amount of *363his bill for making sales for delinquent taxes, to wit: $3451. Proceeding under the act No. 47 of 1873, the tax collector advertised and offered for sale the property of several persons, on account of the nonpayment of the taxes; there being no bidders, the property was adjudicated to the State, and the tax collector made one proces verbal of the sale. He sold the property of one hundred and fifty-eight persons, and in the proces verbal he states that the property was subdivided into fifty acre lots, and for each fifty acre lot he charged two dollars, and for notices. We think he is entitled to charge for each deed two dollars, but when one person buys all of a tract'containing two thousand acres, and gets one deed, the tax collector is not allowed to charge for forty deeds, under the supposition that the property had been subdivided into fifty acre lots. The charge for notices is not proved. One witness alone swears in round terms to the correctness of the account. That is his opinion only, which is not evidence. We have seen that he was mistaken about the charges for making deeds; audit is more than probable that he is mistaken about the notices also. In many cases the charge is made for four and in others for six notices. We can not imagine why there should be six, or even four, notices in making a tax sale.
It is therefore ordered that the judgment of the lower court be set aside, and that the Auditor be commanded to issue a warrant in favor of the relator for three hundred and sixteen dollars, and that there be judgment of nonsuit for the amount claimed for issuing notices, the costs of the lower court to be paid by the defendant, and the costs of appeal by the relator and appellee.